DETAILED ACTION
Status of Claims
Receipt of Arguments/Remarks filed on 1/20/2021 is acknowledged. Claims 1-3, and 5-12 are pending. Claims 1 and 12 were amended. Claim 4 is cancelled. Claims 7-10 remains withdrawn. Claims 1-3, 5-6, and 11-12 are the object of the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
Withdrawn Objections/Rejections
The amendments filed January 20, 2020 renders the objection to Claim 12 moot. The previous objection is withdrawn. However, a new 112b rejection over the amended claim language in Claim 12 is presented in the rejection below.
Regarding the 112b rejection, Applicant's arguments filed January 20, 2020 have been fully considered and are deemed persuasive, with the recitation of “that does not comprise a ligand” in Claim 1. See Remarks, p. 7, 3rd paragraph. This recitation overcome the previous rejection, as “ligands” are excluded as active materials. The rejection is withdrawn.
Regarding the 112d rejection, Applicant's arguments filed January 20, 2020 have been fully considered and are deemed persuasive, with the deletion of “covalently” in Claim 1. See Remarks, p. 8, 3rd paragraph. The rejection is withdrawn.
Response to Arguments
Applicant traverses the 103 rejections over Zuo in view of Guordon based on the amended Claim 1 now reciting:

    PNG
    media_image1.png
    214
    952
    media_image1.png
    Greyscale

The Applicant, hereinafter Declarant in this section, submitted an Inventor’s declaration, reciting opinion regarding the non-obvious structural difference between the Declarant’s invention and the prior art. Declarant states that lyophilization prior to crosslinking prevents the crosslinking agents from penetrating the dried nanoparticles, preventing the crosslinking of the active material within the nanoparticle, thereby preventing degradation (Declaration, p. 9, paragraph 2). The Declarant also states that conjugation after lyophilization and cross-linking retain the dried characteristics during conjugation so as the targeting ligand is conjugated only to the surface of the nanoparticle but does not enter interior of the nanoparticle.  
In response, the Examiner points out that a Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
In order to be persuasive, the burden is on Declarant to explain why it is of a statistical and practical significance to perform the lyophilization before crosslinking.  Any differences between the claimed invention and the prior art is expected to result in some difference in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  The burden is on the Declarant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02(b). While difference in degradation of the active material could be utilized to establish criticality, it is not sufficient for the Declarant to say that the products of the products by process claims will be different without showing that degradation of the active is in fact occurring to a statistically significant degree if the process were to be performed according to Zuo’s method. As such, with lack of data of side-by-side comparison with Zuo’s product, the Office cannot ascertain the difference in degree of degradation and its statistical and practical significance, and the ultimately, the difference in products when lyophilization is done before or after crosslinking, and the subsequent coupling to targeting ligand.
With regards to the targeting ligand is conjugated only to the surface of the nanoparticle, there is nothing in the claim language reciting the exclusion of targeting ligand interior of the nanoparticle. The Zuo art teaches that the targeting ligand is on the surface (Zuo, Section 3.1.2; throughout Chapter 5), which is not different from the product instantly claimed. Therefore, this argument is also unpersuasive.



New and Modified Rejections Necessitated by the Amendments 
Filed January 20, 2020

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The metes and bounds of the pending claims cannot be determined with regards to "active material" and "targeting ligand". Thus, pending Claims 1-6 and 11-12 are rejected.
Claim 12 recites “wherein the composition further comprises a plurality of the nanoparticle”. It is unclear how the plurality of nanoparticles, further comprised in Claim 12, are different from the “a nanoparticle” of Claim 1. It is well-understood that in a claim using an open-ended transition term "comprising," the article "a" ordinarily means "one or more." SanDisk Corp. v. Kingston Tech. Co., 695 F.3d 1348, 1360 (Fed. Cir. 2012) ("general rule that the use of the indefinite articles 'a' or 'an' means 'one or more"'). Moreover "the later use of 'the' and 'said' to refer back to an earlier claim term does not limit that claim term to the singular." The recitation “further” indicates nanoparticles in addition to the nanoparticles of claim 1 are included.  However, claim 12 does not indicate what these “further” nanoparticles are.  Thus, the metes and bounds of Claim 12 is unclear, and the claim is rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zuo, H. (PhD Thesis, 2017, Aust Institute for Bioengineering & Nanotechnology, The University of Queensland. [online] https://espace.library.uq.edu.au/view/UQ:612222), hereinafter Zuo.
Applicant Claims
The instant application claims a composition comprising an active material, a nanoparticle encapsulating the active materia, and at least one receptor-targeting ligand covalently coupled to the nanoparticle. The nanoparticles comprise bovine serum albumin (BSA); the receptor-targeting ligand is 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	Zuo teaches the development of layered double hydroxide (LDH) nanoparticles (NPs) as a central nervous system (CNS) drug delivery system that penetrates the blood brain barrier (Abstract, p. 2, 1st paragraph). Two receptor-targeting ligands, i.e., angiopep-2 (Ang2) and rabies virus glycoprotein (RVG), were conjugated to the NPs via bovine serum albumin (BSA), which was coated and crosslinked on the LDH using glutaraldehyde (Abstract; p. 58; section 4.2.2), and therefore the nanoparticles comprise the crosslinked BSA.  The BSA-LDH system is colloidally stable and has excellent redispersity for use in a wide variety of bio-applications (p. 58; section 4.2.2). Ang2 and RVG are selected as targeting ligands as they can target to the low-density lipoprotein receptor-related protein (LRP) over-expressed on U87 glioma cells and nicotinic acetylcholine receptor (nAchR) on Neura 2a (N2a) cells, respectively (Abstract). Thus, Zuo reads on the RVG receptor-targeting ligand, and the BSA-comprising nanoparticle of Claims 1, 5-6. 
	Zuo teaches receptor-mediated transcytosis and recites that Ang2 shows a higher brain penetration capability than other proteins of LRP-related family and most other proteins that target the blood brain barrier (BBB), such as aprotinin and transferrin, but that lactoferrin, transferrin and insulin also have great potential for targeted drug delivery across the BBB (p. 11, section 2.2.3.4, 2nd paragraph; p. 17, section 2.3.3.2, last line). Thus, Zuo reads on Claim 11.  Zuo also recites that RVG is another dual targeting ligand similar to Ang2 which can bind to acetylcholine receptors (p. 11, section 2.2.3.4, 2nd paragraph).
	Zuo describes many pharmaceutical applications of the LDH nanoparticle system ranging from drug to gene and protein delivery (section 2.4.3). Zuo teaches adsorption of Intimin β protein delivery (section 2.4.3.4), which reads on the active material. Zuo shows the Intimin β protein encapsulated in the layers of the LDH nanoparticle (Figure 2.8) to induce strong immune response against bacterial infections 
	Regarding Claim 12, Zuo teaches that the nanoparticles have a diameter of 50-300 nm (p. 59, section 4.1, second paragraph) and exemplifies LDH nanoparticle with a diameter of 105 nm (p. 64, section 4.3, 1st paragraph), BSA-LDH nanoparticles and BSA-LDH-RVG having a size of around 170 nm (Tables 4.S1 and 5.2). 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Zuo does not expressly teach a neuropeptide active material.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Because Zuo’s nanoparticles can be utilized in an array of therapeutic delivery including drugs, gene, and protein delivery, and Zuo has shown that protein Intimin β can be encapsulated by the nanoparticle, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to also use the system in peptide delivery, such as neuropeptide delivery.  Zuo relates that the LDH nanoparticle system has unique features such as anion exchange properties and high positive surface area, which allows for a wide variety of the pharmaceutical applications, showing that proteins/peptides, chemotherapeutic drugs, vitamins and DNAs are incorporated with LDHs through anion exchange or electrostatic interaction and evaluated for biomedical applications (section 2.4.3). Furthermore, Zuo’s NPs have good biocompatibility, enhanced efficiency and specificity to cells (section 2.4.3.5; p. 94, 1st paragraph). Thus, a skilled artisan would have been motivated to use the nanoparticle taught by Zuo so with reasonable expectations of success because Zuo has taught the use of the LDH systems in efficient delivery of a variety of active materials such as macromolecules including proteins. Therefore, a peptide will have no problem being incorporated in Zuo’s LDH-BSA-RVG NP.  
Claims 1-3, 5-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zuo, H. (PhD Thesis, 2017, Aust Institute for Bioengineering & Nanotechnology, The University of Queensland. [online] https://espace.library.uq.edu.au/view/UQ:612222), hereinafter Zuo, as applied to Claims 1, 5-6, and 11-12 above, and in view of Guordon et al. (Pharm Res (2018) 35: 82, pp 1-18; Published online: 5 March 2018), hereinafter Guordon.
Applicant Claims
The instant application claims a composition comprising an active material, a nanoparticle encapsulating the active materia, and at least one receptor-targeting ligand covalently coupled to the nanoparticle. The active material is a neuropeptide oxytocin. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Zuo have been set forth supra. Zuo also recognizes that polymers poly (lactic acid) (PLA), poly(glycolic acid) (PGA), and poly(lactic-co-glycolic acid) (PLGA) are utilized in preparation of micelles for drug delivery (p. 15, section 2.3.3.2, 2nd paragraph). Ang2 conjugated PEG-PLA show high brain accumulation and is a promising nanocarrier for lipophilic drugs (p. 16, 2nd paragraph). However, Zuo presents a new strategy conjugating RVG to BSA to enable the nanoparticles to target and bind receptors and help pass through the BBB (p. 81, 2nd paragraph), with the nanoparticles having diameter of less than 200 nm.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Zuo is silent on oxytocin being the neuropeptide active material.
Guordon cures the deficiency by teaching oral drug delivery of NPs for poorly absorbed bioactive molecules such as oxytocin (Abstract). While polymeric NPs for the encapsulation of hydrophilic molecules is known, Guordon develops encapsulation specifically for oxytocin entrapment (p. 81, right col., Discussion 1st paragraph), thus reading on Claims 2-3. Guordon utilizes poly(lactic acid)-poly(ethylene-2 polymer (PLA-PEG) to encapsulate oxytocin. Guordon recites that nanoparticle size is an important constraint, and that NPs have to be under 200 nm to penetrate the mucus layer.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Zuo and incorporate a therapeutic active material into the nanoparticle as a therapeutic delivery system. One would have been motivated to do so because Zuo recognizes the challenges that the BBB interface presents in the delivery of therapeutic drugs, and the nanoparticle has been specifically designed to enhance pharmaceutical product delivery to the brain, with Zuo recognizing the therapeutics to range from gene-based drugs, chemotherapeutic drugs, and proteins (Abstract, section 2.4.3). 
Since Zuo teaches that proteins can be delivered, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Guordon with that of Zuo and incorporate the active material, oxytocin neuropeptide, in the nanoparticle taught by Zuo to assist in entrapment and delivery of oxytocin and similar bioactive molecules that have limited bioavailability. One would be motivated to do so with reasonable expectations of success because oxytocin, which is a small peptide (Guordon, p. 2, Right column, last paragraph), could also reasonably be delivered with the nanoparticles of Zuo. Guordon has emphasized the importance of particle size (< 200 nm) being an important factor in transport of oxytocin, and Zuo has shown that BSA-RVG NPs meet this criteria, with Zuo showing improved cellular uptake of RVG-NPs (p. 93, Fig 5.2-5.4). 

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./             Examiner, Art Unit 1616                                                                                                                                                                                                                                                                                                                                                                                    /ABIGAIL VANHORN/Primary Examiner, Art Unit 1616